Case 3:20-cv-00401-JAG Document 61 Filed 12/10/20 Page 1 of 2 PagelD# 268

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

KYRA CANNING,
Plaintiff,

Vv.

WILLIAM SMITH, et al.,
Defendants.

 

JARROD BLACKWOOD, et al., individually
and on behalf of a class of similarly situated
‘individuals,

Consolidated Plaintiffs,

Vv.

JOHN/JANE DOES I-X et al.
Consolidated Defendants.

Lead Civil Action No. 3:20-cv-401

 

MARIA LOURDES MAURER,
Plaintiff,

Vv.

CITY OF RICHMOND, et al.,
Defendants.

 

 

ORDER

Civil Action No. 3:20-cv-668

This matter comes before the Court on the parties’ joint Rule 26(f)(3) discovery plan. (ECF

No. 58, 3:20cv401; ECF No. 50, 3:20cv668.) Upon due consideration, the Court APPROVES the

joint discovery plan.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.
Case 3:20-cv-00401-JAG Document 61 Filed 12/10/20 Page 2 of 2 PagelD# 269

 

Date: _ 10 December 2020

Richmond, VA Bee oft es
John A. Gibney, Jr.

United States District Judge

 

 

 
